SWEENEY, Chief Judge.
The motion to dismiss in this case must be allowed for lack of jurisdiction. The action is brought under Section 303 of the Labor Management Relations Act, 29 U.S.C.A. § 187. Section 303(b) of that Act provides as follows: “Whoever shall be injured in his business or property by reason or any violation of sttbsection (a) of this section may sue therefor in any district court of the United States subject to the limitations and provisions of section 301 hereof without respect to the amount in controversy, or in any other court having jurisdiction of the parties, and shall recover the damages by him sustained and the cost of the suit.”
It appears from the pleadings that both of the parties to this action are residents of Massachusetts, and unless there is diversity of citizenship this Court has no jurisdiction under Section 303. The cross-reference in Section 303 to Section 301, 29 U.S.C.A. §185, does not add to the jurisdiction set forth in Section 303. That Section marks the jurisdiction of the courts to entertain actions brought under Section 303; that Section 301 provides for additional jurisdiction by doing away with the diversity of citizenship in actions brought under Section 301 adds nothing to the jurisdiction conferred in Section 303. See Schatte v. International Alliance etc., D.C., 84 F.Supp. 669, and Schatte v. International Alliance etc., D.C., 70 F.Supp. 1008.
Accordingly, the action is dismissed for lack of jurisdiction.